Pettit, C. J.
This was an action for slander by the appellee, Clara Morgan, by her next friend, Jackson P. Searcy, against the appellants, Vienna Watts and John C. Watts, her husband, for an alleged slander by the wife.
A demurrer to the complaint for want of sufficient facts was overruled, and this ruling is assigned for error.
The objection taken and pointed out to the complaint is, that it does not state, charge, or allege that the slanderous words were spoken, uttered, or published by the defendants, or either of them, and for this failure the complaint is insufficient, and that the demurrur ought, to have been sustained to it.
*319In this objection and view we entirely concur with the counsel of the appellants.
The counsel for the appellee admit that there is no such direct statement or charge in the complaint, but suggest that it was a clerical error in drafting the complaint, that the objection is technical and ought not to prevail, and that from an innuendo it can be seen who spoke the words, and whom it was intended to charge with speaking them.
In this view, we do not agree with the counsel for the appellee. After a long and diligent search, we have not been able to find an authority, and we think none can be found, holding that a complaint for slander is or may be good which does not state that the slanderous words were uttered, spoken, or published by the defendant of the plaintiff. All the authorities that we have been able to find are to the effect that, in a suit for slander, the complaint, to be good, must state that the slanderous words were spoken, uttered, or published by the defendant. This is an essential element in a complaint for slander, and neither colloquium nor innuendo can supply it. Mann v. Hauts, 40 Ind. 122; Stark. Sland. 384; 4 Robinson Prac. 681; Badcock v. Atkins, Cro. Eliz. 416; Johnson v. Aylmer, Cro. Jac. 126.
The judgment is reversed, at the costs of the appellee, with instructions to sustain the demurrer to the complaint, and for further proceedings.